DETAILED ACTION
This action is in response to the Request for Continued Examination (RCE) filed 3/14/2022. Currently, claims 1-17 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 
Response to Arguments
Applicant’s amendments to the specification and claim 1 are sufficient to overcome the previous objections to claim 1.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1-17 under 35 U.S.C. 101 and section 33(a) of the America Invents Act.
The examiner agrees with Applicant’s argument that Hale does not teach a rotatable ball-and-socket joint. However, Hipp et al. (US 8,057,415) is newly cited in the rejection(s) below to teach this feature.
Applicant's remaining arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the combination of the Hale and Bartels references have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s argument that Hale does not teach a device that rotates freely from side to side so a human user can sleep comfortably at a side position, the examiner respectfully disagrees. As detailed below, Hale teaches that the adjustable cervical collar (“cervical brace,” taught in column 1, lines 14-19) is adapted to rotate freely from side to side (column 1, lines 49-51 teaches the cervical brace 
Applicant's remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a curved bottom board detachably couple-able to the two lower columns via a rotatable ball-and-socket joint,” which is a claim limitation lacking proper antecedent basis in the specification. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the adjustable cervical collar is adapted to rotate freely from side to side so a human user can sleep comfortably at a side position.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s original specification teaches “the round head at the bottom of the two lower columns 224 may be inserted into the joint socket 222 on the curved bottom board 220,” to form “a rotatable joint.” However, this is the only mention in Applicant’s original specification of the rotatable joint or rotation of the adjustable cervical collar, and provides no indication that the rotatable joint enables the adjustable cervical collar to rotate freely from side to side. Further, this provides no teaching that the rotatable joint enables a human user to sleep comfortably at a side position. There is no teaching in Applicant’s original specification that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9 and 12, 14, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2,904,040), in view of Hipp et al. (US 8,057,415) and further in view of Huang (US 8,961,440).
In regards to claim 1, Hale teaches in Figures 1 and 4 and column 2, lines 57-65 a curved top board (chin cup 10; shown in Figure 1 to be curved) capable of receiving and supporting a human chin (as shown in Figure 1, chin cup 10 accommodates a human chin therein; further, column 2, lines 17-19 teaches “a chin cup 10 to receive and apply support to the chin of a patient”), the curved top board (chin cup 10) having an arcuate inner edge (as defined in the annotated copy of Figure 1 provided below) capable of fitment around a front of a throat (as shown in Figure 1), the curved top board (chin cup 10) having a curved outer region (as defined in the annotated copy of Figure 1 provided below) distal to (as shown in Figure 1) and capable of fitment (as shown in Figure 1) around (near) the throat (as shown in Figure 1); two upper columns (two plunger rods 44 of the two struts 22) couple-able to a lower portion of (as shown in 

    PNG
    media_image1.png
    467
    635
    media_image1.png
    Greyscale

Hale does not teach the curved bottom board being detachably couple-able to the two lower columns via a rotatable ball-and-socket joint.
However, Hipp et al. teaches in Figures 1 and 2 and column 3, lines 43-61 an analogous device with the curved bottom board (breast plate 52; shown in Figures 1 and 2 to have a curved perimeter) being couple-able to (as shown in Figures 1 and 2; further, column 3, lines 43-45 teaches “anterior adjustable members 80, 81 are secured at their upper and lower ends to chin strap 70 and breast plate 52, respectively”) the two lower columns (anterior adjustable members 80, 81) via a rotatable ball-and-socket joint (“lockable ball and socket connections,” taught in column 3, lines 43-61).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the curved bottom board and the two 
Hale and Hipp et al. do no teach the ball-and-socket joint being a detachable coupling.
However, Huang teaches in Figures 1 and 5 and column 7, lines 31-36 an analogous device with the ball-and-socket joint (first ball component 48/first anchor socket 36 and first ball component 54/second anchor socket 42) being a detachable coupling (column 7, lines 31-36 teaches “first ball component 48 may be removable from first anchor socket 36, and first ball component 54 may be removable from second anchor socket 42”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the ball-and-socket joint of Hale as modified by Hipp et al. to be a detachable coupling as taught by Huang because this element is known to enable the user to “easily disengage” the curved bottom board from the two lower columns as needed, as Huang teaches in column 7, lines 31-36.
In regards to claim 2, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale teaches in Figure 1 and column 3, lines 9-13 at least one support rib (front regulator strap 48) connected to (column 3, lines 9-13 teaches the front regulator strap 48 having “one end anchored by a rivet 52” to chin cup 10; Figure 1 also shown the front regulator strap 48 being directly attached to chin cup 10; Figure 1 teaches front 
In regards to claim 3, Hale, Hipp et al. and Huang teach the apparatus of claims 1 and 2. Hale teaches in Figure 1 and column 2, lines 26-29 a chin strap (first strap 18; can be considered a chin strap inasmuch as strap 18 functions maintain sung engagement of chin cup 10 with the chin, as taught in column 2, lines 26-29; further, strap 18 is positioned adjacent the user’s chin) couple-able (indirectly, as shown in Figure 1) to the at least one support rib (front regulator strap 48).
In regards to claim 4, Hale, Hipp et al. and Huang teach the apparatus of claims 1-3.  Hale teaches in Figure 1 and column 2, lines 26-29 a head strap (second strap 18) couple-able (indirectly) to the chin strap (first strap 18).
In regards to claim 5, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale teaches in Figure 1 at least one upper distribution ring (first buckle 19) connected (indirectly, as shown in Figure 1) to at least one of (to both of) the two upper columns (two plunger rods 44 of the two struts 22).
In regards to claim 6, Hale, Hipp et al. and Huang teach the apparatus of claims 1 and 5. Hale teaches in Figure 1 a neck strap (first strap 18; can be considered a neck strap inasmuch as strap18 is shown in Figure 1 to extend along a user’s neck) couple-able to (as shown in Figure 1) the at least one upper distribution ring (first buckle 19).
In regards to claim 8, Hale, Hipp et al. and Huang teach the apparatus of claims 1, 5 and 6. Hale teaches in Figure 8 and column 2, lines 26-27 at least one clip (second buckle 19; can be considered a “clip” inasmuch as buckle 19 is a fastener; see attached 
In regards to claim 9, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale teaches in Figure 1 and column 2, lines 56-65 that at least one of the two upper columns (two plunger rods 44 of the two struts 22) is complementary to (by being slidably extended through, as taught in column 2, lines 56-65) at least one of the two lower columns (two cylinders 36 of the two struts 22).
In regards to claim 12, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale teaches in Figure 1 at least one lower distribution ring (buckle 28) connected (indirectly, as shown in Figure 1) to at least one of the two lower columns (two cylinders 36 of the two struts 22).
In regards to claim 14, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale teaches in Figure 1, column 2, lines 17-19 and column 3, lines 4-8 that the adjustable cervical collar (“cervical brace” taught in column 1, lines 15-16) approximates a cardiopulmonary resuscitation, chin lift during use (column 2, lines 17-19 and column 3, lines 4-8 teach that the cervical brace functions to “apply support to the chin of a patient” and applies “supporting pressure” to the chin, which indicates that the cervical brace lifts the chin by providing support from below the chin; this function can be considered an approximation of the function of a cardiopulmonary resuscitation, chin lift).
In regards to claim 15, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale teaches in Figure 1 that the curved top board (chin cup 10) forms angle (as 
Hale, Hipp et al. and Huang do not teach the angle being 100 to 120 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the angle being 100 to 120 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that the angle could be varied in order to most comfortably suit an individual user or to better accommodate a specific therapeutic application.
In regards to claim 17, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale teaches in Figure 4 that the two lower columns (two cylinders 36 of the two struts 22) are pinned to (inasmuch as Figure 4 teaches the plunger heads 38 of the two plunger rods 44 being structured to prevent removal of the two plunger rods 44 from respective cylinders 36; thus, the two plunger rods 44 are attached, or pinned, to the respective cylinders 36; to “pin” is defined to mean “attach or fasten with pins or as if with pins;” see attached definition of “pin”) the two upper columns (two plunger rods 44 of the two struts 22).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2,904,040), in view of Hipp et al. (US 8,057,415), in view of .
In regards to claim 7, Hale, Hipp et al. and Huang teach the apparatus of claims 1, 5 and 6. Hale, Hipp et al. and Huang do not teach the device further comprising a hook and loop coupling coupled to the neck strap.
However, Tweardy et al. teaches in Figures 11A-11B and column 6, lines 11-23 an analogous device wherein the device (“cervical collar”) further comprising a hook and loop coupling (hook and loop fastener 108) coupled to (as shown in Figures 11A-11B) the neck strap (horizontal strap shown in Figures 11A-11B).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the device of Hale as modified by Hipp et al. and Huang to further include a hook and loop coupling coupled to the neck strap as taught by Tweardy et al. because this element is known to provide “a back-up attachment means” to the at least one upper distribution ring to protect against undesired detachment, as Tweardy et al. teaches in column 6, lines 11-23.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2,904,040), in view of Hipp et al. (US 8,057,415), in view of Huang (US 8,961,440) and further in view of Garth et al. (US 6,315,746).
In regards to claim 10, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale, Hipp et al. and Huang do not teach a top pad detachably couple-able to the curved top board.

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the curved top board of Hale as modified by Hipp et al. and Huang to include a top pad detachably couple-able to the curved top board as taught by Garth et al. because this element is known to provide the curved top board with a cushioning pad that will increase user comfort and that can be easily removed and replaced as needed, as Garth et al. teaches in column 3, lines 45-52 and column 4, lines 50-52.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2,904,040), in view of Hipp et al. (US 8,057,415), in view of Huang (US 8,961,440) and further in view of Martin et al. (US 2016/0008158).
In regards to claim 11, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale teaches in column 2, lines 34-44 a bottom pad (cushioning liner sheet 26) couple-able to (taught in column 2, lines 34-44 to be coupled to) the curved bottom board (chest pad 14).
Hale, Hipp et al. and Huang do not teach a bottom pad detachably couple-able to the curved bottom board.

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the curved bottom board of Hale as modified by Hipp et al. and Huang to include a bottom pad detachably couple-able to the curved bottom board as taught by Martin et al. because this element is known to provide the curved bottom board with a cushioning pad that will increase user comfort and that can be removed as needed for cleaning or replacement.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2,904,040), in view of Hipp et al. (US 8,057,415), in view of Huang (US 8,961,440) and further in view of Bartels (US 3,177,869).
In regards to claim 13, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale, Hipp et al. and Huang do not teach that at least one of the two lower columns has a slit coupling.
However, Bartels teaches in Figure 1 and column 2, lines 3-6, 15-18 and 40-47 an analogous device wherein at least one of (both of) the two lower columns (hollow tube 23) has a slit coupling (hollow tube is coupled to plates 10, 11 via screw 31 extending through slot 25 in the bottom end 24 of hollow tube 23, as shown in Figure 1; see also column 2, lines 3-6, 15-18 and 40-47).
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (US 2,904,040), in view of Hipp et al. (US 8,057,415), in view of Huang (US 8,961,440) and further in view of Patrikakis (US 6,230,348).
In regards to claim 16, Hale, Hipp et al. and Huang teach the apparatus of claim 1. Hale, Hipp et al. and Huang do not teach that the curved top board is formed of a non-allergenic material.
However, Patrikakis teaches in Figure 1, column 1, lines 32-36 and 58-61 and column 3, lines 25-29 an analogous device wherein the curved top board (neck rest 10; shown in Figure 1 to be curved) is formed of a non-allergenic material.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the curved top board of Hale as modified by Hipp et al. and Huang to be formed of a non-allergenic material as taught by Patrikakis because this element is known to “prevent skin rashes or other health care problems” that can arise from the material of the curved top board, as Patrikakis teaches in column 1, lines 58-61 and column 3, lines 25-29.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nagely et al. (US 2013/0205480)
Anapliotis (US 4,934,354)
McFarland (US 3,776,224)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/23/2022